Citation Nr: 1718549	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected tympanic membrane perforation of the left ear, and/or otitis media.  

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tympanic membrane perforation of the left ear, and/or otitis media.    

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and medications taken for PTSD, and/or diabetes mellitus, type II and medications taken for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to November 1973 and from January 1974 to October 1978.  The Veteran served in the Republic of Vietnam from November 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2015, the Veteran testified at a Board videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

An April 2016 Board decision remanded the issue of entitlement to service connection for otitis media, to include as secondary to service-connected tympanic membrane perforation of the left ear, to the RO for further development. Upon remand, the RO granted service connection in a June 2016 rating decision for chronic supportive otitis media. This decision was a complete grant of benefits with respect to the issue of service connection. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997). Therefore, the issue of service connection for otitis media is no longer on appeal before the Board.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diagnosed tinnitus is proximately due to or the result of his service-connected tympanic membrane perforation of the left ear and otitis media. 

2. The Veteran does not have a medical diagnosis of erectile dysfunction. 


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).

2. The criteria for service connection for erectile dysfunction have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the service connection claims, the Veteran was provided appropriate VCAA notice in July 2008 and September 2009.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the Board videoconference hearing such that the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.
	
The Veteran also offered testimony before the undersigned VLJ at a Board videoconference hearing in September 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2015 hearing, the undersigned VLJ noted the issues on appeal.  The undersigned also explained the evidence necessary to substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any outstanding evidence necessary for a fair adjudication of the Veteran's claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.
 
In April 2016, the Board remanded the case for additional development, to include obtaining VA treatment records, Social Security Administration records, and to schedule a VA medical examination to determine the nature and etiology of his otitis media, hearing loss, tinnitus and erectile dysfunction.  In regard to the issues decided herein, the Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As such, the Board may proceed adjudicating this appeal. 

II. Service Connection- Tinnitus

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as high frequency sensorineural hearing loss (i.e., an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.30, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. 
§ 3.303 (b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) proximately due to or the result of; or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that 
the secondary condition was not due to the natural progression of a disease. 
38 C.F.R. § 3.310(b). 

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels (dB) or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking. See YT v. Brown, 9 Vet. App. 195, 196 (1996); See also Kelly v. Brown, 7 Vet. App. 471, 472.

Analysis

The Veteran contends that his tinnitus is proximately due to, or related to his service-connected tympanic membrane perforation of the left ear and/or otitis media.

As to his claim of tinnitus, the May 2016 examiner deemed it is at least as likely as not that the Veteran's service-connected tympanic membrane perforation of the left ear and chronic otitis media are related to his current tinnitus. The Board acknowledges that the Veteran once complained of hissing in his ears during an August 1978 examination; September 2009 and July 2014 VA examination reports note that he did not have tinnitus; he testified in September 2015 about "hearing cricket sounds all the time"; and he has a May 2016 tinnitus diagnosis.  With all evidence being considered, the Board finds that there is sufficient persuasive evidence that supports a finding of service connection on a secondary service connection basis for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for tinnitus on a secondary service connection basis is warranted. 

III. Erectile Dysfunction

The Board finds that service connection for erectile dysfunction is not warranted. 
While the Veteran claims that he has erectile dysfunction that is proximately due to, or related to his service-connected PTSD and medications taken for PTSD and/or diabetes mellitus, type II, and medications taken for diabetes mellitus, type II, there is no clinical evidence of a current diagnosis either close in proximity to, or during the pendency of this claim of erectile dysfunction. Therefore, the first and most important requirement for service connection has not been met. Shedden, supra. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, while the Board acknowledges the May 2016 VA examination report noting a diagnosis of Peyronies disease in the 1990s, penile implants in 1997 and 2007, the Veteran has not been diagnosed with erectile dysfunction.  According to the May 2016 examiner, the Veteran has a penile implant to straighten his penis for erections. The Board considered the Veteran's contentions made in an October 2009 statement in which he questioned the sufficiency of his VA examination. He believed that his "penile implant would be verified" when he underwent treatment at a VA medical center. According to the Veteran, he was only asked if he served in Vietnam. The Board also considered his September 2015 testimony that his erectile dysfunction was caused by medication that he is taking for diabetes, in which he claimed that, his prostate penile implant "took care of." The Board considered his testimony that a previous in-service sexual assault caused his erectile dysfunction.   

However, in deciding service-connection claims the Board must consider all pertinent medical and lay evidence. The Board acknowledges that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In light of the absence of a medical diagnosis of erectile dysfunction, the Board assigns little probative weight to the Veteran's statements. 
Rather, his statements are found to not be persuasive because they are inconsistent with the more probative medical evidence of record, which does not include an erectile dysfunction diagnosis, nor supports a finding of service connection for erectile dysfunction.  The medical opinion proffered considered all of the pertinent evidence of record. Resultantly, the Board accords greater probative weight to the VA examiner's opinion.

As such, the record does not show that, at any time close in proximity to, or during the pendency of the claim that the Veteran had a credible diagnosis of erectile dysfunction. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289   (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency). Therefore, absent a current disability, service connection for erectile dysfunction is not warranted.

In conclusion, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for erectile dysfunction and such claim must be denied. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

Service connection for tinnitus is granted. 

Service connection for erectile dysfunction is denied. 




REMAND

The Veteran contends that he has bilateral hearing loss due to his military service. Specifically, the Veteran claims that his Military Occupational Specialty (MOS) as an aviation flight control equipment repairman, in addition to exposure to small arms gunfire and mortar sounds during his deployment to Vietnam, directly caused his tinnitus and bilateral hearing loss.

In an October 2009 statement, the Veteran claimed to have had "so much trouble with both ears in the past." He asserted that he had ten percent hearing loss when discharged in 1978. At an April 2010 Board hearing, he testified that he served in Vietnam for one year as an onyx flight control equipment repairman. In an August 2011 VA Form-9, he stated that "VA did not take into consideration the fact that while [he] was in Vietnam, the noise from gun fire and loud aircraft noise is the major cause of [his] hearing loss." 

During the September 2015 Board hearing, the Veteran testified that he was exposed to "loud noises all the time" during service. He served in Vietnam during November 1971 through October 1972 where he contends that he was exposed to "small arms gunfire, mortar sounds and aviation equipment." Id.  He testified that he "did not have hearing loss before Vietnam," "he noticed hearing loss in Vietnam," and that it "continued after separation." He also testified that he experienced "chronic ringing" in his ears and "hears cricket sounds twenty-four hours a day." He testified that he "did so well on the audiology exam that uses cricket sounds because he hears them all the time." 

The Veteran also testified that he was diagnosed with otitis media during his service in Germany. The Board notes that the Veteran served in Germany from January 1975 to January 1978. See Form DD-214. He testified that he had ear surgery in Germany which contributed to his hearing loss. He also testified that he had ear surgery at Fort Benning, Fort Knox and Fort Huachuca. The Veteran testified that his "ear was bleeding for three days" and that he was "treated by private doctors [and that] antibiotics would clear [the infection] up for six months" before reoccurrence. He testified that in Germany the tympanic membrane perforation in his ear "open[ed] back up after it healed due to moisture in his ears."  

The STRs include the following audiological examination report conducted before his enlistment in June 1970:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
20
-
20
LEFT
0
0
35
-
0

Ultimately, the Veteran was deemed qualified for enlistment in February 1971.  

The October 1973 separation audiological examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
-
20
LEFT
20
20
25
-
35

The Veteran's second period of service shows that in January 1976, a periodic physical examination report revealed that the audiological examination showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
20
20
LEFT
35
20
30
20
20

On the authorized audiological evaluation in July 1978, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
15
LEFT
15
5
30
15
30

On the authorized audiological evaluation on August 17, 1978, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
-
25
LEFT
25
10
30
-
15

On the authorized audiological evaluation on August 25, 1978 conducted at separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
-
15
LEFT
10
10
20
-
15

Post-service, a November 2008 audiology note documented bilateral mild to moderate sensorineural hearing loss (SNHL).  The audiological evaluation revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
50
LEFT
30
40
45
55
45

The examiner noted that upon discharge, the Veteran's hearing in the right ear was normal, with mild hearing loss at 1000 Hz in the left ear. The examiner opined that there was no change of hearing noted from entrance to separation and that it is not likely that noise exposure contributed to or caused the Veteran's bilateral hearing loss. 

In a July 2014 VA audiology note, the examiner diagnosed the Veteran with sloping to a mild to moderately severe SNHL in the right ear, and mild to moderate SNHL in the left ear. The examiner opined that it is not likely that military noise exposure contributed to or caused the Veteran's bilateral hearing loss.  As rationale, the examiner averred that the Veteran was exposed to "significant occupation[al] noise for thirty years, working around motors, power plants, and construction in electrical work." 

A November 2014 audiology consultation note documented normal hearing through 500 Hz, sloping to a mild to severe SNHL with good discrimination ability in the right ear and a mild to profound mixed loss with good discrimination ability, in the left ear.  

In January 2015, Dr. S.F., the Veteran's private physician, diagnosed him with moderate bilateral SNHL with slight mixed component as with perforation and left tympanic membrane perforation. 

A May 2016 VA examination diagnosed the Veteran with bilateral SNHL. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
70
LEFT
30
40
45
50
80

The Veteran's speech recognition scores, using the Maryland CNC Test, were 60 percent for the left ear and 76 percent for the right ear.

The examiner determined that the word recognition score was inappropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores etc., that make combined use of the pure tone average and word recognition scores inappropriate. However, the examiner opined, upon examination and review of the medical records that it is less likely as not that the Veteran's hearing loss and tinnitus had an onset during service, or was otherwise caused by any incident (noise exposure) that occurred during service. 

According to the VA examiner, the Veteran developed hearing loss since separation from the military in October 1978. The hearing thresholds recorded on the November 2014 VA examination are only slightly better than those obtained in May 2016. The examiner reiterated that there is no evidence of SNHL for the Veteran at separation in 1978, and that it is less likely as not that the Veteran's hearing loss had its onset during service, or was otherwise caused by any incident that occurred during service. The examiner explained that with respect to the right ear, the enlistment physical dated in June 1970 indicated hearing within normal limits. 
There appeared to be a shift at 500Hz in the right ear on the ETS physical dated August 17, 1978, but results obtained eight days later on August 25, 1978 indicated no significant shift of the right ear from enlistment to separation.  In regard to the left ear, the examiner explained that the enlistment physical dated in June 1970 indicated hearing within normal limits for the left ear with a threshold of 35dB at 2000Hz. There appeared to be a shift at 500Hz in the left ear on the ETS physical dated August 17, 1978, but results obtained on August 25, 1978, eight days later indicated no significant shifts and the 35dB threshold at 2000Hz improved to 20dB.

Additionally, the May 2016 VA examiner opined that it is less likely as not that the Veteran's tympanic membrane perforation of the left ear and/or otitis media is the cause of any currently diagnosed hearing loss.  Specifically, the examiner concluded that since the Veteran's current hearing loss is sensorineural in nature and a tympanic membrane perforation would manifest itself with a conductive hearing loss, it is less likely as not that the Veteran's tympanic membrane perforation of the left ear, or otitis media is the cause of any currently diagnosed hearing loss.  

The Board finds that an addendum opinion is necessary before deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2016 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss.  If the examiner who drafted the May 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. 

The examiner should address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his military noise exposure, to include the threshold shifts seen among the June 1970 enlistment audiogram, October 1973 separation audiogram, January 1976 audiogram, July 1978 audiogram, August 17, 1978 audiogram, and August 25, 1978 separation audiogram?  In so opining the examiner should do the following: (1) note the Veteran served on periods of active duty from February 1971 to November 1973 and January 1974 to October 1978; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss. 

(b) In regard to the May 2016 VA opinion that it is less likely as not that the Veteran's tympanic membrane perforation of the left ear and/or otitis media is the cause of any currently diagnosed hearing loss since the Veteran's current hearing loss is sensorineural in nature and a tympanic membrane perforation would manifest itself with a conductive hearing loss, please reconcile the May 2016 VA opinion with the November 2014 audiology consultation note that diagnosed mild to profound "mixed" hearing loss in the left ear, and Dr. S.F.'s January 2015 diagnosis of a "mixed component" of hearing loss in the left ear.  The examiner should specifically indicate whether in addition to sensorineural hearing loss, the Veteran also has conductive hearing loss.  If the Veteran has conductive hearing loss, then the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's conductive hearing loss is (i) caused by or (ii) aggravated by his service-connected tympanic membrane perforation of the left ear, and/or otitis media.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


